Citation Nr: 1647935	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  15-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for a right rib disorder.

4.  Entitlement to an increased disability rating for residuals of a collapsed right lung, presently rated together with service-connected permanently collapsed left lung and evaluated as 100 percent disabling.  

5.  Entitlement to an effective date prior to July 3, 2013, for the grant of service connection for residuals of a collapsed right lung.  

6.  Entitlement to Special Monthly Compensation (SMC) based on the need for aid and attendance.  



REPRESENTATION

Veteran represented by:	Michael Eisenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's Son, and the Veteran's Daughter-In-Law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1943 to December 1945.  These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2014 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge in an August 2016 videoconference hearing.  The Veteran also presented testimony with his son and daughter in law in a January 2016 decision review officer (DRO) hearing.  Transcripts of both hearings have been associated with the electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a May 1982 rating decision, the RO denied service connection for left ear hearing loss.  The Veteran did not appeal and did not submit new and material evidence within one year. 

2. The evidence received since the May 1982 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for left ear hearing loss.

3.  VA regulations direct that the Veteran's residuals of a collapsed right lung be combined with his service-connected permanently collapsed lung for rating purposes. 

4.  Right rib pain and fatigue are symptoms of the Veteran's service-connected pulmonary tuberculosis, far advanced and inactive, with a left five rib resection.  

5.  Resolving reasonable doubt in the Veteran's favor, he is in need of regular aid and attendance due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The May 1982 rating decision denying service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

2.  The evidence received since the May 1982 rating decision is new and material as to the claim of service connection for left ear hearing loss, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for an increased or separate disability rating for service-connected residuals of a collapsed right lung are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5297-6721 (2015).

4.  A disability manifested by fatigue and pain in the chest wall, claimed as right rib pain, was not incurred in or aggravated by active service nor shown to have been caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

5.  The criteria for special monthly compensation based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the issues decided herein, VA's duty to notify was satisfied by letters dated in January 2013, July 2013, and July 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Veteran is challenging the evaluation and effective date assigned in connection with the initial grant of service connection for his collapsed right lung.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records, including private and VA treatment records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

For the service connection claim, the Veteran was afforded an examination in February 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination was adequate to decide the case.  The medical opinion is predicated on a full reading of the claims file, considers all of the pertinent evidence of record, and is supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the increased rating claim, the Veteran was afforded a VA examination in December 2013.  The Board finds that the VA examination report and opinion is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examination fully addresses the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  New and Material

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.   Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a May 1982 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hearing loss in the left ear because a VA examination found that the Veteran's left ear hearing loss was not the result of treatment with streptomycin therapy for a service-connected condition.  The Veteran did not appeal that decision or submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

The Board notes that no final decision has been rendered with regard to the Veteran's right ear.  The Board is aware of a May 2011 rating decision that reopened the left ear hearing loss and denied service connection for bilateral hearing loss.  The notification letter was sent in June 2011.  In a June 2012 statement, the Veteran reported he was a mount captain of a five inch turret and that no hearing testing was done on service discharge.  This evidence was new and material, as it was not previously before VA and it alleged noise exposure.  Then, in a July 2012 rating decision, the RO again denied bilateral hearing loss.  However, the Veteran submitted a July 2013 statement indicating he had a concussion during service which caused his hearing loss.  This evidence is new, as it had not been previously submitted to VA at that point.  It is material because it pertains to the question of whether the Veteran underwent acoustic trauma during his military service, an element that VA had not yet conceded at that point.  Further, this correspondence was received within one year of the July 2012 rating decision.  Thus, the May 2011 and July 2012 rating decisions are not final decisions with regard to the Veteran's claim of entitlement to service connection for right ear hearing loss.  Essentially, the only final decision is the May 1982 rating decision, and that decision addresses the Veteran's claim of entitlement to service connection for left ear hearing loss.  

Evidence of record at the time of the May 1982 decision includes an April 1982 medical opinion, January 1982 hearing test, service treatment records, VA treatment records, and private treatment records.  The January 1982 examination found left ear conductive hearing loss.  The May 1982 opinion noted that no loss of hearing was conducted during streptomycin therapy.  The opinion noted that the therapy was not the cause of conductive hearing loss, as it causes sensorineural hearing loss.

Evidence submitted after the 1982 decision includes 1) recent VA treatment records; 2) private treatment records; 3) the Veteran's lay statements; 4) April 2011 and July 2013 VA examinations; 5) and July 2015 and August 2016 hearings.  Testimony from the July 2015 and August 2016 hearings contain evidence that the Veteran had hearing loss difficulties while the Veteran's son was growing up and that the Veteran was exposed to acoustic trauma during his military service.  The Board hearing testimony also included that the Veteran did not have significant post-service occupational noise exposure.  The April 2011 and July 2013 examinations both provided negative nexus opinions.  

The Board finds that new and material evidence has been presented.  The evidence, including the April 2011 and July 2013 examinations and Board hearing testimony, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a present hearing loss disability in the right ear, and of a possible nexus between the Veteran's bilateral hearing loss and his military service.  See 38 C.F.R. 
§ 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Accordingly, for all of the above reasons, the Veteran's claim of entitlement to service connection for left ear hearing loss is reopened.  The claim for service connection for bilateral hearing loss must be remanded for further development.

III.  Service Connection

The Veteran submitted his claim of entitlement to service connection for severe pain in the right side below the rib cage in June 2015.  He attributed the pain to various surgeries undergone to treat his service-connected collapsed lungs starting in 1949.  However, he indicated that the rib pain had only started in April 2015.  

The Veteran is service-connected for multiple disabilities, including permanent collapsed, one half left lung, and residuals of right lung collapse, and pulmonary tuberculosis with five left rib resections.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992).

In February 2016, the Veteran presented for a VA Muscle Injuries Examination.  The examiner diagnosed a traumatic chest wall defect after he had two surgeries to remove his ribs in the 1940s and 1950s.  Five ribs were removed for the treatment of tuberculosis.  The Veteran was complaining of chest pain all over as a result of the resection of his ribs.  Symptoms included fatigue and pain in both sides of the Veteran's chest wall.  Upon examination, the examiner opined that the Veteran's rib pain was less likely as not related or aggravated by his left or right lung collapse.  However, the examiner found that right rib pain was more likely than not related to his service-connected traumatic chest wall defect, or the removal of five ribs for the treatment of the Veteran's service-connected tuberculosis.  Indeed, the examiner diagnosed the condition as resection of 5 ribs for treatment of tuberculosis.  

Thus, to summarize, the Veteran's right rib pain, manifesting as fatigue and pain in the chest wall, has been attributed to his service-connected traumatic chest wall defect, or pulmonary tuberculosis with five left rib resections.  Despite the favorable nexus opinion, these symptoms do not constitute a separate disability for which service connection is warranted.  They have been identified as symptoms of the Veteran's traumatic chest wall defect, diagnosed as resection of five ribs for treatment of tuberculosis, by the February 2016 examiner.  

In this regard, the Board notes that muscle pain and fatigue are not considered disabilities for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for muscle pain).  Rather, applicable VA regulations use the term disability to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  See 38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439 (1995).  A clinical finding or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (providing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  As such, the Veteran's chest wall pain and fatigue do not constitute a disability for which service connection may be granted.  Sanchez-Benitez, 259 F.3d at 1361-62.  Rather, as described above, the Veteran's claimed symptoms are part of an already service-connected disability.  To provide service connection and a separate evaluation for the fatigue and pain would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2015).  Therefore, service connection for right rib pain and fatigue is not warranted.  

IV.  Increased Disability Rating 

The Veteran contends that he is entitled to a higher disability rating for his service-connected residuals of a collapsed right lung.  The Veteran's collapsed right lung has been evaluated together with his already service-connected collapsed left lung, and rated as 100 percent disabling since November 2004.  The Veteran appealed this decision, contending that he was not being compensated properly for residuals of right lung.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same disability or the same manifestations under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding.  38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

As noted above, the Veteran's right lung disorder is rated with his service-connected left lung disorder.  The conditions are rated together as 100 percent disabling under Diagnostic Code 6843.  This code, which covers traumatic chest wall defects, pneumothorax, and hernias, etc., is rated under the General Rating Formula for Restrictive Lung Disease.

The General Rating Formula for Restrictive Lung Disease provides that a 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the requirement of outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6840 to 6845.

Under 38 C.F.R. § 4.96(a), ratings under DCs 6600 through 6817 and DCs 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher rating only where the severity of the overall disability warrants such elevation.  Given this applicable regulatory provision, the Board finds that separate ratings may not be provided for the Veteran's service-connected collapsed right lung and his service-connected collapsed left lung.  Notwithstanding the possibility that those disabilities may present distinct manifestations, the Board is bound by 38 C.F.R. §4.96(a), which specifically prohibits the assignment of separate ratings for coexisting respiratory conditions. 

Accordingly, the pertinent issue is whether the evidence shows that a higher disability rating is warranted.  The Veteran is in receipt of a 100 percent rating for his service-connected collapsed left lung and residuals of a collapsed right lung.  This is the maximum schedular rating allowable for restrictive lung diseases.  As the maximum 100 percent schedular rating for restrictive lung disease has been assigned for the entire rating period on appeal, a higher or separate schedular rating for this disability is not permissible.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's lung disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The General Rating Formula for Restrictive Lung Disease contemplates pulmonary dysfunction.  The Veteran has not shown, nor does he contend, that his service-connected respiratory disorder results symptoms that are not respiratory in nature.  As such, the Board concludes that the General Rating Formula for Restrictive Lung Disease fully contemplates the Veteran's symptoms and that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).

V.  Earlier Effective Date for the Grant of Service Connection

The Veteran's service connection claim for residuals of a collapsed right lung was received by VA on July 3, 2013.  The Veteran contended that a rating decision in 1950 did not address surgeries that the Veteran had undergone on his right side after his right lung collapsed as a result of surgeries conducted to remove ribs on his left side.  In a February 2014 rating decision, the RO granted the Veteran service connection for residuals of a collapsed right lung, assigning an effective date of July 3, 2013, the date his claim was received.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file that could be interpreted to be a formal or informal claim for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Here, the date of claim is July 3, 2013.  No earlier communication or action by the Veteran could be interpreted as an informal or formal claim of entitlement to service connection for residuals of a collapsed right lung.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Servello, 3 Vet. App. at 198.  The date of entitlement is not entirely clear, but the Veteran asserts that it is in the 1950s.  Even if that is the case, the proper effective date is still July 3, 2013, as this is the later of the two dates and no claim was filed within one year of separation.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI.  Higher Rate of SMC, to include as due to the need for aid and attendance

The Veteran is currently in receipt of SMC at the (s) rate, but asserts entitlement to SMC at the aid and attendance rate, which is a higher rate than (s).  

Special monthly compensation is payable if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. 
§ 3.350(b) (2015).  The following will be accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352 (2015).

The Veteran is service-connected for the following disabilities:  permanent collapsed, one half left lung, and residuals of right lung collapse, evaluated as 100 percent disabling; pulmonary tuberculosis with five left rib resections, rated as 60 percent disabling; lumbar spine scoliosis with stenosis, degenerative disc disease, arthritis, and radiculopathy of both lower extremities, rated as 60 percent disabling; generalized anxiety disorder, rated as 50 percent disabling; partially frozen left shoulder, rated as 40 percent disabling; left shoulder peripheral neuropathy, rated as 30 percent disabling; and right anterior thorax scar and left posterior thorax scar, rated as noncompensable.

A January 2012 VA aid and attendance opinion was provided by a VA examiner who had previously conducted a mental health examination.  The examiner noted that the Veteran had undergone a decline in global assessment of functioning because he had experienced a decline in physical health.  His service-connected psychiatric disorder was resulting in sleep impairment which, in turn, further aggravated his physical impairments.  The examiner did not specify which physical impairments were further impaired.  She did note, however, that the Veteran had intermittent total occupational and social impairment which is primarily the result of physical disabilities.  The Veteran had reported an inability to manage his own funds, prompting a recommendation that another party assume such responsibilities.  Finally, the examiner noted that the Veteran's psychiatric disorder, alone, did not cause the Veteran to need the assistance of another person in performing activities of daily living.  The Veteran did not prepare his own food.  He required help to maintain his house, and the examiner found that the Veteran needed aid and attendance because he was unable to afford to pay people to perform such maintenance. 

In June 2013, Dr. M.H. completed an examination for permanent need for regular aid and attendance.  The Veteran had home delivered meals, and he was able to feed himself, although he had trouble using a knife.  Dr. M.H. noted that the Veteran needed assistance in bathing and tending to other hygiene needs.  Specifying, the Veteran was unstable getting in and out of the bath tub, had difficulty with arms with reaching, and he was unable to reach his backside.  Dr. M.H. stated that the Veteran required medication management, noting that the Veteran's daughter-in-law helped with this.  His son helped with finances.  The examiner's posture was poor and unstable, and by his appearance, he needed help with grooming.  Regarding restrictions to each upper extremity, Dr. M.H. found that the Veteran had very limited use of his arms and had tremors that did not allow for fine motor skills in the hands and fingers.  The Veteran also had a weak grip.  Regarding the lower extremities, Dr. M.H. noted that the Veteran was unsteady on his feet.  The Veteran's spine function was very limited due to the missing ribs in his left rib cage, scoliosis of the back, and his left scapular disorder.  Summarizing, the Veteran had unstable walking and poor balance.  The Veteran was able to leave his home once or twice per day with the assistance of another.  A wheelchair was necessary for locomotion.  Dr. M.H. completed another examination for permanent need for regular aid and attendance in February 2015.  Essentially, all the findings were the same as the June 2013 examination.  

At the July 2015 DRO hearing, the Veteran testified that he started having housekeepers bathe him in 2009.  He had lived in a nursing home prior to this, where he received help in bathing, dressing, and feeding.  The Veteran testified that he did not have problems in remembering to take his medication.  However, his daughter-in-law testified that the Veteran had difficulties in accepting any change in his medications.  She noted that approximately one year and a half previously, the Veteran was prescribed a medication that the Veteran should not have received, causing a reaction.  Since then, the Veteran does not trust new medications, preferring what he had always taken.    

At his August 2016 Board hearing, the Veteran requested that he be granted a higher level of SMC due to his need for aid and attendance in his activities of daily living at home.  Specifically, he described that he needed help bathing, having a social worker come to his home once per week to bathe him.  The Veteran did not cook at home, going out to eat and having "meals on wheels" delivered to him.  The Veteran did not cook because he was unable to do so.  Later in the hearing, the Veteran's son testified that there was a point where he would help his father in activities such as writing checks or taking care of him when he was living in a nursing home.  He further testified that the Veteran was "his own person", but there would come a time where he would be unable to manage his finances or healthcare. Later in the hearing, however, the Veteran's son testified that the Veteran did not always take his medications as prescribed.  As recent as the day before the hearing, he had found pills on the Veteran's floor that the Veteran had not taken or put in his pill box.  The son also testified that his wife would cook dinner for the Veteran every Sunday, and he would visit the Veteran two times per day.  He reiterated that the Veteran needed help.  The Veteran's son testified that, in addition to his bilateral lung disorders, the Veteran's other service-connected disabilities, including his psychiatric disorder, spine disorder, and left shoulder disorder, impacted his ability to perform activities of daily living.  Due to the pain, the Veteran would wake up screaming at night despite his numerous pain medications.  

The Board finds that the record on appeal is sufficient to establish entitlement to special monthly compensation based on the need for the regular aid and attendance of another.  Though the aid and attendance examination do not delineate how much of the Veteran's physical activities are limited by non-service connected conditions, the Board finds that they nonetheless demonstrate that the Veteran is so helpless as to be in need of regular aid and attendance as a result of service-connected disabilities.  

The June 2013 and February 2015 aid and attendance examinations conducted by Dr. M.H. show that the Veteran was unstable, had poor balance, and was able to leave his home once or twice per day with the assistance of another.  A wheelchair was necessary for locomotion.  He was unable to bathe himself, and he required the delivery of food for eating.  His daughter-in-law helps him to manage his medications, and his son testified during the hearing that he had found some of the Veteran's medications on the ground rather than in their container.  The January 2012 psychiatrist who provided an aid and attendance opinion focused on the Veteran's psychiatric disorder, which would exacerbate his physical conditions.  All these limitations present a compelling disability picture that is sufficient to render the Veteran in need of assistance of another person in protecting himself from the ordinary hazards of his daily environment.  38 C.F.R. § 3.352.  This conclusion is strengthened by the July 2015 and August 2016 testimony of the Veteran, his son, and his daughter-in-law, who described limitations that were consistent with the many limitations discussed in the June 2013 and February 2015 examination reports.  

In summary, the Board concludes that it is at least as likely as not that the Veteran's service-connected disabilities, standing alone, render him disabled to the extent that he requires the regular aid and assistance of another person.  Under these circumstances, and resolving all doubt in favor of the Veteran, SMC based on the need for aid and attendance is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left hearing loss is reopened.  

An increased disability rating for a collapsed right lung is denied.  

Entitlement to an effective date prior to July 3, 2013, for the grant of service connection for residuals of a collapsed right lung is denied.

Service connected for right rib pain and fatigue is denied.

Entitlement to SMC based on the need for aid and attendance is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

Although the Board sincerely regrets the delay, remand is necessary to obtain an addendum opinion for the Veteran's claim of entitlement to bilateral hearing loss.  

VA provided the Veteran an examination for his bilateral hearing loss claim in July 2013.  The examiner conducted an examination and reviewed the claims file, after which he diagnosed bilateral hearing loss.  The examiner found that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner cited to the normal hearing tests both entering and exiting his service.  Further, the examiner cited to audiometric testing conducted in February 1952, more than six years after the Veteran's military service, as evidence that the Veteran's bilateral hearing loss did not undergo a delayed onset after his military service.  Instead, opined the examiner, the Veteran's bilateral hearing loss was more likely a result of the Veteran's civilian occupational noise exposure, wherein he worked in a noisy environment for almost 40 years as a mechanical engineer, as and his recreational firearm for hunting.

At the July 2015 DRO hearing, the Veteran testified that he was exposed to acoustic trauma during his military service while serving as a mount captain of a five inch gun.  His son testified that he remembered as a child that his father, the Veteran, had difficulty hearing people, TV, and loud noises.  

At his August 2016 Board hearing, the Veteran testified that he had used hearing aids for his bilateral hearing loss for approximately 10 years.  He attributed the hearing loss to exposure to acoustic trauma from working near a five inch gun during military service.  Regarding his post-service civilian occupation, the Veteran testified that he mostly worked in an office setting with no significant noise exposure.  The Veteran's son further testified that he could recall his father having hearing difficulties for a long time.

The July 2013 examiner based his opinion, in part, on the Veteran's significant post-service occupational noise exposure while working as a mechanical engineer.  However, this premise is refuted by the Veteran, who testified in August 2016 that he did not work in a noise environment in his post-service civilian occupation.  As the July 2013 opinion is based on what seems to be an inaccurate premise, another opinion is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (noting that a medical opinion based on an inaccurate factual premise has no probative value).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an opinion in order to determine the etiology of the Veteran's bilateral hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss was caused or aggravated by the Veteran's military service.  

The examiner must address the following:  1) the Veteran and his son's testimony that the Veteran has experienced hearing difficulties for a long time; 2) the Veteran's testimony in August 2016 that he did not undergo significant noise exposure during his civilian occupational history; 3) the Veteran's STRs; 4) the 2013 VA examination report; and 5) all other relevant post-service medical evidence.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


